Citation Nr: 1143932	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a tender scar on the right hand.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel












INTRODUCTION

The Veteran served on active duty from October 1985 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.

The Board remanded the case to the RO in November 2009.  In March 2011, the Board reopened the matter of service connection which had previously been denied by the RO in March 1990 and remanded the case to the RO for further development.


FINDING OF FACT

Any right hand scar as a result of the Veteran's May 2, 1988, injury was due to the Veteran's own willful misconduct.  


CONCLUSION OF LAW

The criteria for service connection for a tender scar on the Veteran's right hand are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in April 2007 and March 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying0 the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims, was provided.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination was conducted in April 2011.  Further examination is not necessary as the record contains sufficient evidence to decide the claim.  There is sufficient evidence of record on the matter of whether the Veteran's injury was due to his own willful misconduct.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's November 2009 and March 2011 remands by sending him required VCAA notice and readjudicating the claim in light of additional evidence submitted.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Analysis

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3). 

In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996).

In this case, a May 2, 1988, service treatment record indicates that the Veteran had punched a glass mirror with his right hand.  He had consumed alcohol and was combative.  A May 3, 1988, service treatment record shows that he sustained a deep laceration to his right forearm.  The Veteran had been reportedly "despondent over break up with girlfriend," and then drank a large quantity of alcohol and put his right fist through a mirror in the barracks.  During treatment in the emergency room, his blood alcohol content was later found to be 0.35%.  The Veteran claims that service connection is warranted for a right hand scar caused by this event.  

A May 7, 1988, transfer summary indicates that witnesses had indicated that he punched out a mirror in the barracks after consuming large amounts of alcohol.  He had smelled of alcohol and acted in an intoxicated and incoherent fashion on admission, and he had been opprobrious, uncooperative, incoherent, and unable to cooperate in any way with examination or treatment.  One of the diagnoses was alcohol abuse.  

Later, the Veteran's staff sergeant wrote a statement indicating that on May 2, 1988, he had seen the Veteran on the phone talking to his mother.  Later, he received a call from a staff sergeant indicating that the Veteran was in the hospital.  He went to the barracks and asked the Veteran's buddies, G. and W., what had happened, and they told him that the Veteran had been upset about something and that he punched the mirror in the latrine and cut himself severely.  

On May 10, 1988, an investigator wrote a report indicating that he had visited the Veteran in the hospital on May 6, 1988, and that the Veteran had indicated that he did not remember very much, but that he had been talking on the phone and then went to the bathroom.  The next thing he knew, he was out in the hallway and someone was holding his arm.  

Nearly identical statements from soldiers G. and W. were received on May 3, 1988, indicating that they had been in the latrine when the Veteran entered and broke the mirror and cut his arm.  

A July 1988 statement from W. indicates that when they were in the latrine, they were facing the urinals when they heard a mirror break.  They turned around and noticed that a mirror had been broken and that the Veteran's arm had been cut.  

An investigator confronted G. in June 1988 about the nearly identical statements he and W. had made in February 1988, and G. indicated that there had been no collusion, but the investigator did not believe him.  G. then indicated that he did not know how the Veteran had sustained his injury.  When the examiner suggested that the Veteran had been totally intoxicated at the time and punched the mirror intentionally, G. stated that he did not observe the Veteran punch the mirror, but G. agreed that it was a reasonable assumption.  G. said that it had been obvious to him that the Veteran had been drinking.  He added that W. and the Veteran had been drinking together on the date of the injury and that they were drinking partners.  

A July 1988 physical evaluation board proceeding report processed the Veteran's injuries as not due to intentional misconduct, willful neglect, or unauthorized absence because an approved line of duty report had not been made.

The investigator met with W. in July 1988.  W. contradicted his earlier statement when he indicated that H. had been in the latrine before he and W. entered.  When he was shown his earlier statement indicating that he and G. had been in the latrine before the Veteran entered, he was alarmed and silently reflected.  He denied drinking with the Veteran before the incident.  

An October 1988 report of investigation for line of duty and misconduct status determined that the Veteran had sustained a right wrist laceration on May 2, 1988, when he struck a glass mirror with his right hand.  The investigator found that the Veteran had voluntarily consumed an excessive amount of alcohol on that date, and that after that, he entered a latrine, and struck the mirror with his right fist, causing a severe laceration.  The investigator concluded that the Veteran was mentally sound at the time and that the injury was not in the line of duty but was instead due to the Veteran's own misconduct.  In December 1988, there was a formal finding, by authority of the Army Secretary, that the Veteran's injuries of May 2, 1988, were not in the line of duty but were instead due to his own misconduct.  

An April 2011 VA examination report shows that the Veteran had a painful right forearm laceration and palmaris longus, flexor digitorum profundus, and digitorum superficialis injury residuals correlating to service treatment records from May 1988.  

The preponderance of the evidence indicates that the Veteran's May 2, 1988, injury was in fact due to his own willful misconduct.  By his own admission, the Veteran had become intoxicated that day, was "despondent over break up with girlfriend," and reportedly punched out a mirror in the latrine.  Those are the words used early on.  Given this evidence, the Board finds that the above-noted actions were taken in anger and intentionally.  G. and W. had told the Veteran's staff sergeant, on the night of the incident, that the Veteran had been upset about something and that he had punched the mirror.  G. later told a different story, but contradicted his earlier story and admitted that the Veteran had been drinking and that it was reasonable to assume that the Veteran punched the mirror.  There is only a very weak hypothetical possibility that could be drawn from inferences that the Veteran's injury was other than willful misconduct, and this is overcome by the Veteran's May 2008 concession that he had stuck his fist through a window as a result of an altercation with his girlfriend in service.  

The statements from early on, indicating that the Veteran punched the mirror out in anger, when he was drunk, are given great weight, because they were made close to the time of the event, and also because they are consistent with the Veteran's current version of events.  Little weight is given to the July 1988 physical evaluation board proceeding report as there is no indication that any relevant information was considered.  More specifically, it indicates that an approved line of duty report had not yet been made, and the investigator's report was not even complete at that time.  

As the preponderance of the evidence reflects that the Veteran intentionally punched the mirror out on May 2, 1988, in anger and while intoxicated, the Board concludes that the injury suffered thereby was the result of his own willful misconduct.  The Veteran's conduct falls under the category of deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, the standard for willful misconduct codified at 38 C.F.R. § 3.1(n)(1).  This being the case, service connection cannot be granted for residuals of a tender scar on his right hand.  

The Veteran indicated in January 2008 that he had never been charged or convicted of intentionally injuring himself.  However, that is not necessary for the Board to find that his injury was the result of his own willful misconduct.  The Veteran also asserted in May 2008 that he had been over 1000 miles away from home at the time of the injury, and had not drank heavily until service, was not used to drinking, and that his buddies had bought him some alcohol in an attempt to calm him down because of the situation surrounding his girlfriend.  He felt that he had a little too much to drink or that he could not handle what he was drinking.  Nevertheless, the Veteran's statements do not negate that his conduct was willful misconduct.  He is the one who chose to drink the quantity of alcohol he did and to punch the window willfully because he was angry.  He was found to be mentally sound at the time of the event and there is no evidence to the contrary or that his will was overcome through some influence out of his control.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).









ORDER

Service connection for residuals of a tender scar on the Veteran's right hand is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


